FILED
                                                       United States Court of Appeals
                        UNITED STATES COURT OF APPEALS         Tenth Circuit

                              FOR THE TENTH CIRCUIT                        September 30, 2020
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
    KENNETH A. DUNN,

         Petitioner - Appellant,

    v.                                                           No. 19-2208
                                                     (D.C. No. 1:18-CV-00289-KG-KBM)
    KEN SMITH; ATTORNEY GENERAL                                   (D. N.M.)
    FOR THE STATE OF NEW MEXICO,

         Respondents - Appellees.
                        _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

Before HARTZ, BALDOCK, and CARSON, Circuit Judges.
                  _________________________________

         On May 21 of this year this court entered an order granting a certificate of

appealability to Applicant Kenneth Dunn, permitting him to appeal from the district

court’s denial of his application under 28 U.S.C. § 2254. We held that the district court’s

ruling that the application was time-barred was infirm because it had not taken “into

consideration that in 2016 the state district court apparently granted Applicant the right to



*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
file an out-of-time appeal from his conviction,” which, in accordance with Jimenez v.

Quarterman, 555 U.S. 113 (2009), would postpone the date on which his conviction

became final for purposes of 28 U.S.C. § 2244(d)(1)(A). Order at 2. We directed

Respondent Ken Smith to file a response brief, which could be followed by a reply brief

of Applicant.

       Respondent submitted a helpful and thorough brief setting forth the procedural

background and relevant law. Its principal argument for affirming dismissal of the

§ 2254 application was that Applicant’s petition for writ of habeas corpus submitted to

the New Mexico Supreme Court did not toll the § 2244 limitations period because it was

untimely. Applicant’s reply brief raised the concern that he was not appointed defense

counsel to represent him on appeal after the state district court granted him the right to

file an out-of-time appeal.

       We continue to believe that the district court erred in its analysis of the timeliness

of Applicant’s § 2254 application. Perhaps further examination will lead to the

conclusion that the application was untimely under a proper analysis. But additional

exploration of the issue will be necessary, and we believe that that should be done by the

district court, which may well decide that appointment of counsel to represent Applicant

would be appropriate in the circumstances. If Respondent continues to press the

procedural ground for dismissal, at least two issues will need to be resolved: (1) Did the

New Mexico Supreme Court reject Applicant’s petition for writ of habeas corpus on the

ground that it was untimely, or did it decide to resolve the petition on the merits? and (2)

Was Applicant improperly denied the assistance of appointed counsel when he was

                                              2
granted the right to file an out-of-time appeal from his conviction? Of course, the

procedural issue can be bypassed if the district court determines that the application fails

on the merits.

       Accordingly, we VACATE the order dismissing Applicant’s § 2254 application as

untimely and REMAND to the district court for further proceedings consistent with this

order and judgment. We DENY Applicant’s request for injunctive relief, which should

first be directed to the district court. We GRANT Respondent’s Motion to Supplement.

                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                              3